I dissent with our reasoning in the second assignment of error. The Ohio Supreme Court has addressed the issue presently before us. In Strattman v. Studt (1969), 20 Ohio St.2d 95, 102-103, 49 O.O.2d 428, 432-433, 253 N.E.2d 749, 754, the court stated:
"* * * But a major distinction between fines and costs exists. In both criminal and civil cases, costs are taxed against certain litigants for the purpose of lightening the burden on taxpayers financing the court system. As we view it, statutory provisions for payment of court costs were not enacted to serve a punitive, retributive, or rehabilitative purpose, as are fines.
"An indigent person taxed with costs in a civil action is not jailed to work off this obligation. Section 15, Article I of the Ohio Constitution, expressly prohibits imprisonment for civil debt. In criminal cases, court costs, assessed to defray the administrative costs of the litigation, are likewise subject to the same prohibition. The purpose of assessing costs in criminal and in civil cases is the same, and there is no justification for imprisonment for nonpayment of costs in criminal cases but not in civil cases.
"By being involved in court proceedings, any litigant, by implied contract, becomes liable for the payment of court costs if taxed as a part of the court's judgment. A judgment for costs in a criminal case is a civil, not a criminal, obligation, and may be collected only by the methods provided for the collection of civil judgments. To hold otherwise would permit that which is constitutionally prohibited. * * *"
In this case, the majority sees Balas's sentence as one presenting an option. I see no option. The court imposed community service on the indigent Balas to satisfy $361 in court costs. An indigent cannot be imprisoned for failure to pay his court costs which are civil debts. Id. at 102, 49 O.O.2d at 432,253 N.E.2d at 754. Here, if the indigent Balas does not perform the community service, he may face imprisonment as a result of contempt charges. Court *Page 529 
costs cannot be used to punish an indigent. I do not say that Balas is absolved of his responsibility for these costs or that it is a debt which he can ignore. If and when he is no longer indigent, the debt obligation would become due. Accordingly, I would sustain Balas's second assignment of error insofar as is consistent with this dissent.